In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
   No. 20-3330
   MARK ANDERSON,
                                               Petitioner-Appellant,
                                  v.

   DEANNA BROOKHART,
                                              Respondent-Appellee.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
            No. 1:17-cv-8350 — Edmond E. Chang, Judge.
                      ____________________

  ARGUED NOVEMBER 3, 2021 — DECIDED DECEMBER 2, 2021
                ____________________

   Before KANNE, BRENNAN, and KIRSCH, Circuit Judges.
    KIRSCH, Circuit Judge. An Illinois jury found Mark Ander-
son guilty of murdering one man outside a Chicago sandwich
shop and shooting at another who had fled. Anderson seeks
habeas relief, arguing that the jury lacked suﬃcient evidence
to convict him of shooting towards the man who had fled and
that the Illinois Appellate Court unreasonably applied Su-
preme Court precedent in ruling otherwise. Because the Illi-
nois Appellate Court reasonably applied Jackson v. Virginia,
2                                                 No. 20-3330

443 U.S. 307 (1979), in upholding Anderson’s conviction, we
aﬃrm the denial of habeas relief.
                               I
   Around 2:00 a.m. on a summer night in 2008, Mark Ander-
son rode with two friends (Quentin Cooper and Centrell Jack-
son) to a sandwich shop in Chicago. Upon arriving, Cooper
parked just a few car lengths behind another car—the only
other vehicle present—which was directly in front of the
sandwich shop. That car belonged to Ozier Hazziez, who had
stopped for food on his way home from work.
    The trio entered the shop together. Inside were Hazziez,
one other customer (Darryl Hart), and several cooks, who
were in the kitchen behind a glass wall. As Anderson, Cooper,
and Jackson waited for food, Jackson sold two dime bags of
crack cocaine to an unknown person right outside the shop.
Noticing this, Hart confronted Anderson’s group, stating it
wasn’t their turf and they shouldn’t be selling drugs in the
area. This angered Anderson, and an argument ensued be-
tween him and Hart. As the argument moved outside, Cooper
tried to calm them down to no avail. Anderson shot Hart three
times: once in the chest before Hart fell to the ground and
twice more after the fall.
    Hazziez was outside the sandwich shop by now, and, hav-
ing witnessed the shooting, ran to his car, jumped in, and took
off. As Hazziez drove away, he heard three more shots.
    A jury found Anderson guilty of three crimes: (1) first-de-
gree murder of Hart, (2) attempted first-degree murder of
Hazziez, and (3) aggravated discharge of a firearm in the di-
rection of a vehicle occupied by Hazziez. At sentencing, the
No. 20-3330                                                    3

court merged the attempted-murder and aggravated-dis-
charge convictions.
    Anderson appealed, and the Illinois Appellate Court af-
firmed his first-degree murder conviction but, because of an
erroneous jury instruction, reversed and remanded the at-
tempted-murder conviction for retrial. But the State declined
to retry Anderson on this charge, and the state trial court en-
tered judgment on the aggravated discharge of a firearm
count instead. Anderson appealed again, this time arguing
that the trial evidence could not support the aggravated-dis-
charge conviction. The Illinois Appellate Court rejected this
argument and affirmed the conviction.
   Anderson then filed this federal habeas petition, still chal-
lenging the sufficiency of the evidence for his aggravated-dis-
charge conviction. The district court denied his petition but,
finding the case to be a close call, issued a certificate of ap-
pealability. Anderson now appeals to this court.
                               II
    As relevant here, a state prisoner cannot obtain federal ha-
beas relief unless that prisoner’s state criminal adjudication
“resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United States.” 28
U.S.C. § 2254(d)(1). The question for a reviewing federal
court, therefore, “is not whether [it] believes the state court’s
determination was incorrect but whether that determination
was unreasonable—a substantially higher threshold.” Schriro
v. Landrigan, 550 U.S. 465, 473 (2007). So federal courts
“simply review[] the specific reasons given by the state court
and defer[] to those reasons if they are reasonable.” Wilson v.
4                                                    No. 20-3330

Sellers, 138 S. Ct. 1188, 1192 (2018); see Cavazos v. Smith, 565
U.S. 1, 2 (2011) (per curiam).
    Another layer of deference is inherent in Jackson v. Virginia,
the “clearly established Federal law” at issue here. Jackson
held that evidence is constitutionally sufficient if, “after view-
ing the evidence in the light most favorable to the prosecu-
tion, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” 443 U.S. at
319. This requires a reviewing court to presume that the trier
of fact resolved any conflicting inferences in the prosecution’s
favor and to “defer to that resolution.” Id. at 326; see Coleman
v. Johnson, 566 U.S. 650, 655–56 (2012) (per curiam).
    Given these two layers of deference, habeas petitioners
pressing Jackson-based claims “face a high bar.” Coleman, 566
U.S. at 651. First, a reviewing court can only set aside a jury
conviction when “no rational trier of fact could have agreed
with the jury.” Id. (quoting Cavazos, 565 U.S. at 2). Second, on
habeas review, a federal court cannot “overturn a state court
decision rejecting a sufficiency of the evidence challenge
simply because the federal court disagrees”; instead, the state
court’s decision must be “objectively unreasonable.” Id.; see
Maier v. Smith, 912 F.3d 1064, 1074 (7th Cir. 2019); Jackson v.
Frank, 348 F.3d 658, 662 (7th Cir. 2003) (stating that “unrea-
sonable means something like lying well outside the bounda-
ries of permissible differences of opinions”) (citation omitted
and cleaned up).
    In this case, Anderson challenges his conviction for
“knowingly or intentionally … [d]ischarg[ing] a firearm … in
the direction of a vehicle he … knows or reasonably should
know to be occupied by a person.” 720 ILL. COMP. STAT. 5/24-
1.2(a)(2). He argues that, in upholding the conviction, the
No. 20-3330                                                    5

Illinois Appellate Court unreasonably applied Jackson v. Vir-
ginia by making two unsupported inferences: (1) that he shot
at Hazziez and not someone else and (2) that he shot at
Hazziez while Hazziez was in a car and not somewhere else.
We disagree. The Illinois Appellate Court reasonably applied
Jackson v. Virginia by pointing to trial evidence supporting
those inferences.
     For the first inference, the Illinois Appellate Court relied
on Cooper’s grand jury testimony (which was read to the
jury), Cooper’s written statement, and Hazziez’s testimony.
Cooper testified to the grand jury that he was outside with
Hart and another person who was standing about five feet
away. Anderson came outside, talked to Hart, and shot him.
Anderson “looked at the person standing out there with us,
seen him, got to shooting at him.” R. 14-2 at 257. This person
“[j]umped into his car and rode off,” id. at 258, which is ex-
actly what Hazziez did. Cooper’s written statement con-
firmed that Anderson, after shooting Hart, “started firing at
another guy who was in the sub shop earlier but was standing
outside.” Id. at 236. Anderson argues that Cooper could have
been referring to someone other than Hazziez, but the record
reflects that only Anderson, Cooper, Hart, and Hazziez were
outside the shop at the time of the shooting. And Hazziez tes-
tified that he was outside the shop at the time of the shooting
and saw only Anderson, Hart, and Cooper.
    Anderson points to Cooper’s grand jury testimony that the
targeted person had arrived at the shop after them, whereas
it’s undisputed that Hazziez was already at the sandwich
shop when the trio arrived. But Cooper’s account does not
necessarily contradict Hazziez’s testimony. Hazziez testified
that, although he arrived before Anderson’s group, he had
6                                                 No. 20-3330

been waiting outside for his order to come up when they were
there. And regardless, a rational jury could resolve any incon-
sistency between Hazziez’s and Cooper’s accounts in the
prosecution’s favor. See Jackson, 443 U.S. at 326 (in a review
for sufficiency of evidence, a reviewing court must “pre-
sume … that the trier of fact resolved any” conflicting infer-
ences “in favor of the prosecution, and must defer to that res-
olution”). When viewed in the prosecution’s favor, the evi-
dence supports the conclusion that Anderson shot at Hazziez,
as the Illinois Appellate Court reasonably concluded.
    For the second inference, Anderson contends that the Illi-
nois Appellate Court unreasonably inferred that he shot at
Hazziez while Hazziez was in his car. But again, the Illinois
Appellate Court reasonably applied Jackson v. Virginia by
pointing to trial testimony supporting that inference. Hazziez
testified that he “ran towards [his] car and jumped in it and
took off” after seeing Anderson shoot Hart. R. 14-2 at 46. And
after he took off in his car, Hazziez “heard like three more
gunshots.” Id. at 20. Anderson argues that Cooper’s testimony
on the gunshots’ timing contradicts Hazziez’s testimony, but
Cooper did not specify the timing of the shots. The Illinois
Appellate Court’s reliance on Hazziez’s testimony is entirely
reasonable.
    Last, Anderson contends that the two decisions of the Illi-
nois Appellate Court contradict one another and are thus un-
reasonable. We see no contradiction. In Anderson’s first ap-
peal, the Illinois Appellate Court did not address the suffi-
ciency of the evidence on his aggravated-discharge convic-
tion. In the second appeal, then, the Illinois Appellate Court
was unconstrained by its first decision and could still reason-
ably conclude that the jury’s factfinding on the aggravated-
No. 20-3330                                                  7

discharge conviction was not “so insupportable as to fall be-
low the threshold of bare rationality” required for reversal of
the jury’s verdict. Coleman, 566 U.S. at 656.
    Because the Illinois Appellate Court reasonably applied
clearly established federal law, we affirm the denial of Ander-
son’s habeas petition.
                                                    AFFIRMED